Case 1:17-cr-00215-CRC Document 57 Filed 11/20/18 Page 1 of 'F I L E D

NOV 20 2018

Clerk, U.S. District and

UNITED STATES DISTRICT COURT Bankruptcy Courts

DISTRICT OF THE DISTRICT OF COLUMBIA
UNITED STATES OF AMERICA

Plaintiff,
Criminal No. 17-cr-215

RODERICK BENNETT,

Defendant.

PLEA AGREEMENT

Pursuant to Rule 11 of the Federal Rules of Criminal Procedure, Defendant
RODERICK BENNETT and the government agree as follows:
1. GUILTY PLEA

A. Counts of Conviction

Defendant BENNETT will enter a plea of guilty to Counts One through Three
of the Indictment, which charges Defendant BENNETT with Theft from a Labor
Organization (29 U.S.C. § 501(c)). Defendant BENNETT elects to go to tnal on
Counts Four and Five of the Indictment.

In consideration for Defendant BENNETT’s pleas of guilty to the above
offenses, the Government agtees that Defendant BENNETT will not be further

prosecuted by United States Department of Justice or the United States Attorney for
Case 1:17-cr-00215-CRC Document 57 Filed 11/20/18 Page 2 of 14

the District of Columbia for the conduct set forth in the Attached Statement of

Offense.

After the entry of Defendant BENNETT?’s pleas of guilty to the offenses above,
he will not be charged with any non-violent criminal offense in violation of Federal or
District of Columbia law which was committed by Defendant BENNETT prior to the
execution of this Agreement and about which the United States Department of Justice
was awate pfior to the execution of this Agreement. However, the United States
expressly reserves its right to prosecute Defendant BENNETT for any crime of
violence if in fact he committed or commits such a crime of violence prior to or after
the execution of this Agreement.

B. Elements of Offense

The elements of Counts One, Two, and Three are: 1) a union officer or
employee of the victim “labor organization’; 2) who unlawfully deprived (embezzled,
converted, stole, or abstracted); 3) the property or assets of said “labor organization”;
and did so with 4) fraudulent intent. 29 U.S.C. § 501(c).

C. ‘Factual Basis for Guilty Plea
The Statement of Facts attached hereto is a sufficient and accurate basis for

Defendant BENNETT’s guilty plea to Counts One through Three.
Case 1:17-cr-00215-CRC Document 57 Filed 11/20/18 Page 3 of 14

D. Remaining Counts

Defendant BENNETT has elected to go to trial on Counts Four and Five of the

Indictment.

2. | SENTENCING GUIDELINES
A. Standard of Proof
The Court will find sentencing factors by a preponderance of the evidence.

B. Agreements With Respect to the Sentencing Guidelines

Except as provided below, Defendant BENNETT’s guideline range will be
calculated as follows, using an anticipated criminal history category of I:

1) The guideline range shall be calculated using guideline section 2B1.1(a) for a
based offense level of 6;

2) The specific offense characteristics shall be determined using section 2B1.1(b);

3) The Government shall pursue a two-point enhancement from Abuse of Trust,
pursuant to section 3B1.3; and

4) Defendant shall recetve a two-point reduction for acceptance of responsibility
pursuant to the terms of subsection (C) below.

The Court is not bound by the recommendation concerning the guideline range,
and Defendant BENNETT understands that he will have no right to withdraw his guilty

pleas if the Court does not follow his recommendation.
Case 1:17-cr-00215-CRC Document 57 Filed 11/20/18 Page 4 of 14

If the Court finds:
a. Defendant BENNETT’s criminal history category is higher than I as
set forth above;
b. that the offense level should be higher because, after pleading guilty,
Defendant BENNETT made any false statement to or withheld information from his
probation officer; otherwise demonstrated a lack of acceptance of responsibility for his
offense(s); or obstructed justice or committed any crime. If any such finding results in a
guideline range higher than anticipated by the parties, the higher guideline range
becomes the agteed range. However, if the Court finds that Defendant BENNETT is a
careet offender, an armed career criminal, or a repeat and dangerous sex offender as
defined under the sentencing guidelines or other Federal law, and that finding is not
already teflected above, this paragraph does not authorize a corresponding increase in
the agreed range.
The parties agree that Defendant BENNETT shall be sentenced for the above
offenses after Count 4 and 5 of the Indictment are resolved. The Government will not

oppose any motion by Defendant under Section 5G1. of the Sentencing Guidelines

 

fot a concurrent sentence. \\W

Neither party may take a position concerning the appl -aple guidelines that 1s

4

different than any position of that party as reflected above, except as necessary to the

Court’s determination regarding subsections (a) and (b), above.
4
Case 1:17-cr-00215-CRC Document 57 Filed 11/20/18 Page 5 of 14

C. Acceptance of Responsibility

The Government agrees that a 2-level reduction will be appropriate, pursuant to
USSG § 3E1.1, provided that Defendant BENNETT clearly demonstrates acceptance
of responsibility, to the satisfaction of the Government, through his allocution,
adherence to every provision of this Agreement, and conduct between entry of the
plea and imposition of sentence. Defendant BENNETT understands that the
Government believes that an additional 1-level reduction, pursuant to USSG §
3E1.1(b), is not appropriate and the government will not file a motion seeking such a
reduction.

Nothing in this Agreement limits the right of the Government to seek denial of
the adjustment for acceptance of responsibility, pursuant to USSG § 3E1.1, and/or
imposition of an adjustment for obstruction of justice, pursuant to USSG § 3C1.1,
regatdless of any agreement set forth above, should Defendant BENNETT move to
withdraw his guilty plea after it is entered, or should it be determined by the
Government that the defendant has either (a) engaged in conduct unknown to the
Government at the time of the signing of this Agreement, that constitutes obstruction
of justice, or (b) engage in additional criminal conduct after signing this Agreement.

3. SENTENCE
The Court will impose a sentence pursuant to 18 U.S.C. § 3553, and in doing so

must consider the sentencing guideline range.
5
PRE RRR IR iY e

Case 1:17-cr-00215-CRC Document 57 Filed 11/20/18 Page 6 of 14

A. Imprisonment

The Government makes no recommendation to the Court pursuant to Federal
Rule of Criminal Procedure 11(c)(1)(B), regarding a term of imprisonment..
Regardless, the parties understand that no recommendation is binding on the Coutt,
and that if the Court does not follow the parties’ recommendations at the sentencing
hearing, Defendant BENNETT will have no right to withdraw his guilty plea.

B. Supervised Release

A term of supervised release follows any term of imprisonment. The Court
must impose a term of supervised release of no less than three (3) years. The
Government will recommend that Defendant BENNETT receive a supervised release
term of three (3) years.

C. Special Assessment

Defendant BENNETT will pay a special assessment of $100 per count to which
he has pleaded guilty, for a total of $300, and must provide the government with a
receipt for the $300 payment before sentence is imposed.

D. —-Fine

There 1s no agreement as to fines.

E. Restitution

The parties agree that Defendant BENNETT shall be subject to an order of

restitution pursuant to 18 U.S.C. § 3663(a).
6
Case 1:17-cr-00215-CRC Document 57 Filed 11/20/18 Page 7 of 14

4. OTHER PROVISIONS

A. Use of Withdrawn Guilty Plea

If the Court allows Defendant BENNETT to withdraw his guilty pleas for a fair
and just reasons pursuant to Fed. R. Crm. P. 11(d)(2)(B), Defendant BENNETT
waives his rights under Fed. R. Evid. 410, and the government may use his guilty pleas,
any statement made under oath at the change-of-plea hearing, and the factual basis
statement in this plea agreement, against him in any proceeding.
5. EACH ParTy’s RIGHT TO WITHDRAW FROM THIS AGREEMENT

The recommendations in Part 3 are not binding on the Court. Defendant

BENNETT has no right to withdraw his guilty pleas and the parties have no right to

withdraw from this agreement if the Court decides not to follow them.
6. WAIVER OF APPEAL

Defendant BENNETT waives any right he may have to appeal his conviction.
Defendant BENNETT agtees to waive the right to appeal the sentence in this case, or
the manner in which it was determined, except to the extent that (a) the Court sentences
Defendant BENNETT to a period of imprisonment longer than the statutory
maximum, or (b) the Court departs upward from the applicable Sentencing Guideline
range pursuant to the provisions of U.S.S.G. § 5K2.0, or based on a consideration of
the sentencing factors set forth in 18 U.S.C. § 3553(a). In agreeing to this waiver,

Defendant BENNETT is aware that his sentence has yet to be determined by the Court.
7
Case 1:17-cr-00215-CRC Document 57 Filed 11/20/18 Page 8 of 14

If the sentence imposed does not exceed the maximum allowed by Part 3 of this
agreement, Defendant BENNETT also waives any right he may have to appeal his
sentence in exchange for the concessions made by the Government in this Plea
Agreement. If the sentence imposed is within the guideline range determined by
Paragraph 2B, the Government agrees not to appeal the sentence, but retains its right

to appeal any sentence below that range.

Defendant BENNETT reserves the right to file a motion brought under 18
U.S.C. § 3582(c)(2), but agrees to waive the right to appeal the denial of such motion.

Defendant BENNETT reserves the right to make a collateral attack upon his
sentence, pursuant to 28 U.S.C. § 2255, if new and currently unavailable information

becomes known to him or if he claims ineffective assistance of counsel.

7. CONSEQUENCES OF WITHDRAWAL OF GUILTY PLEAS OR VACATION OF
CONVICTION

If Defendant BENNETT is allowed to withdraw his guilty pleas or if any
conviction entered pursuant to this agreement is vacated, the Court shall, on the
government’s request, reinstate any charges that were dismissed as part of this
agreement. If additional charges are filed against Defendant BENNETT within six
months after the date the order vacating Defendant BENNETT's conviction or
allowing him to withdraw his guilty pleas becomes final, which charges relate directly

or indirectly to the conduct underlying the guilty pleas or to any conduct reflected in

8
Case 1:17-cr-00215-CRC Document 57 Filed 11/20/18 Page 9 of 14

the his guideline range, Defendant BENNETT waives his right to challenge the
additional charges on the ground that they were not filed in a timely manner, including
any claim that they were filed after the limitations period expired.
8. PARTIES TO PLEA AGREEMENT
Unless otherwise indicated, this agreement does not bind any government agency
except the United States Department of Justice and the United States Attorney’s Office
for the District of the District of Columbia.
9. SCOPE OF PLEA AGREEMENT
This agreement, which includes all documents that it explicitly incorporates, 1s
the complete agreement between the parties. This agreement supersedes all other
ptomises, representations, understandings, and agreements between the parties
concerning the subject matter of this plea agreement that were made at any time before
the guilty pleas are entered in the Court. Thus, no oral or written promises made by
the Government to Defendant BENNETT or to the attorney for the Defendant
BENNETT at any time before Defendant BENNETT pleads guilty are binding except
to the extent they have been explicitly incorporated into this agreement.
Notwithstanding the previous paragraph, if Defendant BENNETT has entered
into a proffer agreement in writing or a cooperation agreement in writing with the
Government, this plea agreement does not supersede or abrogate the terms of any such

ptior written agreement.
~ Lata ceinlegiaepinesaiteaiee. 5’

Case 1:17-cr-00215-CRC Document 57 Filed 11/20/18 Page 10 of 14

This agreement also does not prevent any civil or administrative actions against
Defendant BENNETT ot any forfeiture claim against any property by the United States
or any other party.

10. ADDITIONAL ACKNOWLEDGEMENTS BY DEFENDANT BENNETT

Defendant BENNETT acknowledges that convictions of the crimes described
in this agreement disqualify him by operation of law from serving in the capacities
described in 29 U.S.C. §§ 504 and 1111, including (1) employment with labor
organizations or employee benefit plans, (2) service as a labor relations consultant to a
labor organization, employer, or employer organization or (3) service as a consultant or
adviser to a labor organization or an employee benefit plan, for a period which extends

until 13 years after the date of sentence or the end of any imprisonment resulting from

conviction of the crime described in this agreement, whichever 1s later.

Defendant further acknowledges that conviction of such crimes also disqualify
him from serving in equivalent capacities with respect to a labor organization subject
to 29 C.F.R. § 458.36, including, but not limited to, service as an officer, employee,
consultant, adviser, or representative in any capacity, to a federal public sector labor
organization.

11. ACCEPTANCE OF AGREEMENT BY DEFENDANT BENNETT

This plea offer expires unless it has been fully signed and received in the Office

of the United States Department of Justice, Organized Crime and Gang Section by
10
whan DA Sire RRR EOE Ee SNORE HED OE

Case 1:17-cr-00215-CRC Document 57 Filed 11/20/18 Page 11 of 14

Tuesday, November 20, 2018. The Government reserves the right to modify or revoke

this offer at any time before Defendant BENNETT pleads guilty.

DATE: NOVEMBER 20, 2018

wh Wr

fy On
DAVID JAFFE, CUIEF, INCENT FALVO /
ORGANIZED CRIME AND GANG SECTION TRIAL ATTORN
DEPARTMENT OF JUSTICE

  

 

 

11

neem ose
 

hee are nage ime ME BR le

 

Case 1:17-cr-00215-CRC Document 57 Filed 11/20/18 Page 12 of 14

BY SIGNING BELOW, DEFENDANT BENNETT ACKNOWLEDGES THAT HE HAS
READ (OR BEEN READ) THIS ENTIRE DOCUMENT, UNDERSTANDS IT, AND AGREES TO ITS
TERMS. HE ALSO ACKNOWLEDGES THAT HE IS SATISFIED WITH HIS ATTORNEY’S
ADVICE AND REPRESENTATION. DEFENDANT BENNETT AGREES THAT HE HAS HAD A
FULL AND COMPLETE OPPORTUNITY TO CONFER WITH HIS ATTORNEY, AND HAS HAD
ALL OF HIS QUESTIONS ANSWERED BY HIS ATTORNEY.

  
  

 

RODERICK BENNETT
DEFENDANT

DATE: NOVEMBER 20, 2018

12
Case 1:17-cr-00215-CRC Document 57 Filed 11/20/18 Page 13 of 14

STATEMENT OF FACTS

Laborers International Union of North America (LIUNA) 1s a labor organization
which represents laborers in the construction industry. LIUNA is governed by a
constitution and by-laws. Defendant RODERICK BENNETT (BENNETT) served
as Chief of Staff to the General President of LIUNA for four years, ending in
BENNETT?’s dismissal in October 2016, and as such was an employee of a labor
organization. LIUNA’s headquarters was located at 905 16th Street, Northwest
Washington, DC 20006.

LIUNA provides AMEX credit cards for its headquarters’ officials and
employees who incur business expenses. LIUNA issued the AMEX cards for business
purchases only and specified that they were not to be used for personal purchases.
LIUNA has adopted a “Code of Best Practices” binding on all LIUNA officers,
employees, and members, that specifies, in pertinent part, that, “Union officials and
representatives shall insure that Union assets and resources ate expended only for
proper purposes and never for personal gain or advantage.”

The monthly bills of those LIUNA officials and employees carrying AMEX
catds are paid automatically by LIUNA. In turn, all holders of the LIUNA-issued
AMEX credit cards are required to prepare a Monthly Report of Business Expenses
and file it with the LIUNA Accounting Department along with original receipts. The
Accounting Department delivers the monthly AMEX bill, which it has already paid, to
each cardholder. The cardholder thereafter returns his Monthly Report, along with the
requited vouchers and receipts, as well as payment for any personal charges made on

the card.

BENNETT carried an LIUNA-issued AMEX credit card during his period as
Chief of Staff. Defendant BENNETT intentionally and knowingly made numerous
personal charges on his LIUNA-issued AMEX card every month, and the LIUNA
Accounting Department was continually invoicing him to repay LIUNA for personal
purchases. Despite those constant reminders, BENNETT frequently carried a
running debt to the union. In addition, BENNETT often failed to submit dozens of
receipts per month and, at times, had numerous missing receipts. BENNETT would
submit to the Accounting Department vouchers which sometimes denoted that
certain purchases were personal and were reimbursed.

By his termination in October 2016, BENNETT intentionally and knowingly
made dozens of unauthorized, personal purchases on his LIUNA AMEX credit card

13
Case 1:17-cr-00215-CRC Document 57 Filed 11/20/18 Page 14 of 14

which were contrary to LIUNA’s rules governing use of the AMEX card, and which
ptovided no benefit to LIUNA. Such charges involved an abuse and misuse of
BENNETT’s position and employment in LIUNA to seek and obtain an illegal gain at
the expenses of the members of LIUNA.

14
